Citation Nr: 0942863	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  09-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. 1151 for a 
left knee condition (claimed as due to "botched surgery on 
left knee with residual scar, limp, pain and discomfort).  

2.  Entitlement to service connection for residuals of burns 
to both hands, to include arthritis and gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to compensation under 38 U.S.C. 1151 
for a left knee condition is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have any obvious formal scars on his 
hands and his current bilateral hand arthritis and gout are 
not etiologically related to service.


CONCLUSION OF LAW

The Veteran's claimed residuals of burns to both hands, to 
include arthritis and gout, were not incurred in, aggravated 
by or otherwise related to active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The Veteran contends that his residuals of burns to both 
hands, to include arthritis and gout, are due to burns the 
Veteran suffered in service in September 1953.  He contends 
that he burned both his hands and forearms in a gas heater 
explosion.  

Service treatment records show that the Veteran was seen for 
old burns on his left hand in December 1953.  A May 1954 
record shows the Veteran was seen for a sore right arm and 
was prescribed liniment.  The Veteran's September 1954 
separation examination report does not contain any 
indications or reports of burns, scars or any residuals 
related to burns the Veteran may have suffered.  

Post-service medical evidence includes VA treatment records 
from 2007 and 2008 showing bilateral hand pain and gout.  

A September 2008 VA examiner, who reviewed the Veteran's 
claims file, noted that the Veteran reported he was in a gas 
explosion in September 1953, which resulted in burns to both 
hands and forearms.  Upon physical examination the examiner 
noted that the Veteran had arthritis of both hands.  His skin 
was nontender.  There were no obvious formal scars.  The 
forearms were somewhat darker than the upper arms, but not 
remarkably so.  The examiner stated that without knowing what 
he looked liked prior to the burns, he is unable comment on 
whether this slight darkening was residual evidence of a burn 
on his forearms.  X-rays revealed bilateral hand 
osteoarthritis.  The examiner noted that the Veteran's 
service exit physical had no mention of burns or scars or any 
disability.  He noted that this exit physical was dated about 
a year after the burns were suffered.  The examiner also 
noted that there were records from July 2008 showing the 
Veteran had right hand gout.  

The VA examiner stated that the Veteran has arthritis and 
gout in his bilateral hands.  He determined that the burns 
the Veteran suffered in service were first degree burns and 
not second or third degree because the Veteran was treated at 
the time with salve and bandaging and pain killers.  The 
Veteran showed no scarring a year later and his service exit 
physical would have indicated if there was significant 
scarring at the time.  The examiner also explained that there 
was nothing else in the claims file indicating that the 
Veteran was treated for the burns after separation.  The 
examiner opined that the Veteran's current arthritis and gout 
in his bilateral hands are not in any way related to 
superficial burns of the hands sustained in 1953.  

While the Veteran has stated his belief that his current 
residuals of burns to both hands, to include arthritis and 
gout was caused by burns he suffered in service, as a 
layperson he is generally not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

In this case the Veteran has a current diagnosis of arthritis 
and gout.  The question that must be answered is whether or 
not the Veteran's current arthritis and gout are related to 
his military service.  There are some service treatment 
records that document treatment for a burn and a sore arm.  
However, the Veteran's separation examination is negative for 
any residuals of a burn, including notations of scars or 
complaints related to a burn.  Post-service medical records 
do not reveal any complaints or treatment related to the 
Veteran's burns. 

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

The earliest post-service reference to any issues with 
arthritis or gout the Veteran had with his hands was in 2007 
VA treatment records, which is more than 50 years after 
discharge from service.  The length of time between the 
Veteran's discharge from service and the indications of 
arthritis and gout of the bilateral hands is probative 
evidence against the appellant's claim. 

There is also no medical evidence or opinion linking the 
Veteran's current residuals of burns to both hands, to 
include arthritis and gout, to his military service.  Not 
only is there no medical opinion evidence in support of the 
Veteran's claim, but there is also medical opinion evidence 
against the Veteran's claim.  As noted above, in September 
2008 a VA examiner opined that the Veteran's bilateral hand 
arthritis and gout were not in any way related to superficial 
burns of the hands sustained in 1953. 

For the Board to conclude that the Veteran's current 
bilateral hand arthritis and gout are related to burns 
suffered during Veteran's military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for residuals of burns to both hands, to include 
arthritis and gout must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
residuals of burns to both hands, to include arthritis and 
gout by a letter in March 2008, before the adverse rating 
decision that is the subject of this appeal.  This March 2008 
letter provided the Veteran with the specific notice required 
by Dingess, supra.  The Board concludes that VA has met its 
duty to notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The Veteran was given a VA examination with 
medical opinion, in connection with the claim.  Statements of 
the Veteran and his representatives have been associated with 
the record.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for residuals of burns to both hands, to 
include arthritis and gout, is denied.  


REMAND

In January 2008, the Veteran filed a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151, asserting that he 
was left with a bad scar and permanent limp with pain in his 
left knee after a "botched surgical procedure" at the 
Augusta VA Medical Center (VAMC) and at Ralph H. Johnson VA.  

A May 1963 VA hospital summary reveals that the Veteran was 
hospitalized and had a cyst removed from his left knee in 
April 1963 at VAMC Augusta.  The Board notes that the Veteran 
was admitted on April 1, 1963 and not discharged until May 
29, 1963, with final diagnoses of meniscus cyst of the left 
knee and toxic bone marrow depression secondary to aspirin 
intoxication.  VA treatment records from May 1963 to December 
1963 show that the Veteran was still suffering from a swollen 
left knee and a December 1963 examiner believed that the 
Veteran had a tuberculous infection of the left knee. 

A July 1972 VA hospital summary record (which may have been 
from the Charleston, South Carolina VAMC) noted that the 
Veteran had a swollen knee ever since having a cyst removed 9 
years prior.  The Veteran was in the hospital over a week and 
discharged with a diagnosis of chronic pyarthroma, left knee.  
An October 1972 VA hospital summary shows the Veteran was 
admitted in September 1972 and stayed in the hospital over a 
month.  Pathology of a biopsy of the left knee done was 
suggestive of tuberculosis and/or sarcoid.  

A 1982 VA examination report noted that x-rays revealed 
marked degenerative changes and necrosis of the bone, 
including AP and lateral of the left knee which revealed 
marked destruction of articular cartilage.  The examiner 
indicated that this was compatible with previous infectious 
disease, Charcot joint, syphilitic tertiary syphilis and any 
of the neuropathic casus of Charcot joint.  

A September 2007 VA treatment record x-ray report indicates 
that the standing AP and lateral views of the Veteran's left 
knee demonstrate severe loss of the three joint compartments.  
There was marked sclerosis and irregularity f the articular 
surfaces through the knee with medial, anterior and lateral 
osteophyte formation from the major articular surfaces.  The 
diagnosis was severe three compartment osteoarthritis of the 
left knee.  

The Board notes that the RO indicated in its rating decision 
and statement of the case that no treatment records are 
available from VAMC Augusta.  While this may be the case, 
there is no indication in the file what efforts were 
undertaken to obtain these records.  Further, there certainly 
were records available at some point, as the claims folder 
contains some VA treatment records (including from VAMC 
Augusta) from the 1960s and 1970s.  Therefore, the Board 
finds that another effort to obtain all VA medical records 
(treatment and hospitalization) from VAMC Augusta is in 
order.  

The Board notes that no current VA examination has been 
provided for the Veteran's left knee disability and there is 
no medical opinion of record.  On review of the record as 
outlined above, particularly as it has been shown that the 
Veteran underwent VA surgical procedures on his left knee in 
1963 and 1972 and has suffered from various left knee 
conditions since then, it is the judgment of the Board that 
further development is needed relative to the claim for 
compensation benefits under 38 U.S.C.A. § 1151 based on the 
Veteran's current condition of left knee arthritis.  The 
Veteran should be examined by an orthopedist and a medical 
opinion should be obtained.  The purpose of this is to 
determine whether the Veteran has disability (left knee 
disability) caused by VA medical treatment or examination and 
further whether the proximate cause of any such disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical treatment or examination; or, whether 
the Veteran has additional disability caused by VA medical 
treatment or examination, the proximate cause of which was an 
event that was not reasonably foreseeable.  See 38 U.S.C.A. § 
1151.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should make another attempt to 
obtain all available VA treatment records 
from the Augusta VAMC, to include records 
from 1963 to the present.  Any records in 
storage should be recalled.  All attempts 
made to obtain these records should be 
documented.  If these records are not 
available, a formal finding regarding such 
must made and included in the claims file.  

2.  Arrange for VA orthopedic examination 
of the Veteran by a physician who has not 
previously been involved in the Veteran's 
care, for an opinion as to the nature and 
extent of any current left knee disability 
attributable to medical examination or 
treatment by the VA medical personnel who 
treated him and performed surgical 
procedures in 1963 and 1972 (to include 
any post-surgical treatment, as reflected 
in the VA treatment records from May 1963 
to December 1963).  Attention should also 
be paid to the December 1982 VA 
examination report.  The examination 
report drafted should include a detailed 
account of all manifestations of relevant 
pathology found.  All necessary studies 
and/or tests for an accurate assessment 
should be conducted.

The physician should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the proximate cause of the 
Veteran's current left knee disability was 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing hospital care or medical 
treatment; or if this was an event not 
reasonably foreseeable.  In rendering the 
opinion, the physician should comment as 
to whether any VA physician failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.

Reasons and bases for all opinions 
expressed must be provided and the report 
should include a discussion of the 
Veteran's documented medical history, 
statements and assertions.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


